Name: 71/11/EEC: Commission Decision of 7 December 1970 amending the decision of 3 June 1970, authorizing the grand-duchy of Luxembourg to approve, for marketing purposes, seed of pseutotsuga menziesii ( mirb. ) franco and of picea sitchensis trautv. and mey., satisfying less stringent requirements (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1971-01-08

 Avis juridique important|31971D001171/11/CEE: DÃ ©cision de la commission, du 7 dÃ ©cembre 1970, modifiant la dÃ ©cision du 3 juin 1970, autorisant le grand-duchÃ © de Luxembourg a admettre, a la commercialisation, des semences de pseutotsuga menziesii (mirb.) franco et de picea sitchensis trautv. et mey., soumises a des exigences rÃ ©duites (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 006 du 08/01/1971 p. 0032 - 0032++++ ( 1 ) JO N 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO N L 48 DU 26 . 2 . 1969 , P . 12 . ( 3 ) JO N L 138 DU 25 . 6 . 1970 , P . 20 . DECISION DE LA COMMISSION DU 7 DECEMBRE 1970 MODIFIANT LA DECISION DU 3 JUIN 1970 , AUTORISANT LE GRAND-DUCHE DE LUXEMBOURG A ADMETTRE , A LA COMMERCIALISATION , DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIR . ) FRANCO ET DE PICEA SITCHENSIS TRAUTV . ET MEY . , SOUMISES A DES EXIGENCES REDUITES ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI ) ( 71/11/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LA DEMANDE PRESENTEE PAR LE GRAND-DUCHE DE LUXEMBOURG , CONSIDERANT QUE LA DECISION DE LA COMMISSION DU 3 JUIN 1970 ( 3 ) AUTORISE LE GRAND-DUCHE DE LUXEMBOURG A ADMETTRE A LA COMMERCIALISATION SUR SON TERRITOIRE DES SEMENCES DE PSEUDOTSUGA MENZIESII ET DE PICEA SITCHENSIS SOUMISES A DES EXIGENCES REDUITES AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1970 AU 30 JUIN 1971 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) AINSI QUE LES PLANTS QUI EN SONT ISSUS ; CONSIDERANT TOUTEFOIS QUE LA RECOLTE AINSI ENVISAGEE N'EST PAS SATISFAISANTE ET QUE , DE CE FAIT , L'APPROVISIONNEMENT DU GRAND-DUCHE DE LUXEMBOURG N'EST ASSURE QUE S'IL PEUT ETRE FAIT APPEL , EN PLUS , A DES SEMENCES DE RECOLTES ANTERIEURES ET A DES SEMENCES PROVENANT DE LA COLOMBIE BRITANNIQUE ( CANADA ) ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS ; A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LA DECISION DE LA COMMISSION DU 3 JUIN 1970 AUTORISANT LE GRAND-DUCHE DE LUXEMBOURG A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ET DE PICEA SITCHENSIS , SOUMISES A DES EXIGENCES REDUITES , EST MODIFIEE COMME SUIT : A L'ARTICLE 1ER PARAGRAPHE 1 , LE MEMBRE DE PHRASE " AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1970 AU 30 JUIN 1971 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) " EST REMPLACE PAR LE TEXTE SUIVANT : " AYANT ETE RECOLTEES AVANT LE 30 JUIN 1971 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET EN COLOMBIE BRITANNIQUE ( CANADA ) " . ARTICLE 2 LE GRAND-DUCHE DE LUXEMBOURG EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 7 DECEMBRE 1970 . PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI